Citation Nr: 1722272	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to payment of attorney fees at the 20 percent rate in the calculated amount of $14,676.81 resulting from the recalculation of past-due benefits for the award of service connection for prostate cancer status post radical retropubic prostatectomy ("prostate cancer").


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1969 and from October 1974 to August 1982.  The appellant was the Veteran's private attorney from April 2009 until August 2013.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that determined the Appellant was not entitled to attorney fees.

The Board remanded this matter in April 2014 to allow for the scheduling of a videoconference hearing, which was conducted in October 2016.  A transcript of the hearing has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran hired the appellant per an April 2009 fee agreement between the Veteran and the attorney, pertaining to representation in the matter of entitlement to service connection for a prostate cancer.  This agreement meets the basic statutory and regulatory requirements for payment of attorney fees from past-due benefits.

2. In a May 2010 notification letter, the RO notified the Veteran of the March 2010 rating decision implementing the Board's grant of service connection for prostate cancer and provided him with a calculation of his retroactive benefits.

3. In May 2010 the Veteran called the RO and indicated his disagreement with the calculation of his past-due benefits; the appellant filed a formal notice of disagreement (NOD) with the calculation of benefits in August 2010 on the Veteran's behalf.

4. The August 2010 NOD triggered entitlement to reasonable fees as the NOD was filed after June 20, 2007 and was filed in response to an original decision issued by the RO.

5. Under the facts and circumstances of this case, attorney fees calculated in the amount of $14,676.81, or 20 percent of past due benefits as a result of recalculation of benefits, are not reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $14,676.81 have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2016).

Because this is a simultaneously contested claim, special procedural regulations are applicable.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2016).  This procedural step was taken when a copy of the May 2010 letter decision was mailed to both the Veteran and the appellant.

After a notice of disagreement (NOD) has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of a statement of the case (SOC).  38 C.F.R. § 19.101 (2016).  This procedural step was completed with the mailing of a copy of the July 2011 SOC to both the Veteran and the appellant.

Pursuant to 38 C.F.R. § 19.102 (2016), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2014).  Pursuant to the Board's April 2014 remand order, the RO mailed the Veteran a copy of the August 2011 substantive appeal and notified him that the appellant requested a hearing in conjunction with the claim.  

Under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2016).  In July 2015, the RO notified the Veteran that a hearing was scheduled for this matter in July 2015.  The Veteran requested that the hearing be rescheduled.  The hearing was rescheduled for October 2016; the Veteran indicated that he did not wish to appear and present argument. 

Based on the foregoing, the Board finds that the procedural requirements for adjudicating simultaneously contested claims have been met.

Entitlement to Attorney's Fees

The Veteran disputes the payment of fees to the appellant, whom served as his private attorney from April 2010 until August 2013.  Notations in the electronic claims file dated November 2010 reflect that the funds in dispute, $14,676.81, are being held by VA pending the outcome of this appeal.  The Veteran contends the payment of these fees is/was unreasonable and requests relief from them. 

Under VA law, agents and attorneys may charge claimants or appellants for representation provided that the agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 (2016), and has complied with the fee agreement requirements in 38 C.F.R. § 14.636(g) (2016).  38 U.S.C.A. § 5904(a)(5) (2014); 38 C.F.R. § 14.636(b) (2016).

Fees permitted for services of an agent or attorney admitted to practice before VA must be reasonable.  38 C.F.R. § 14.636(e).  They may be based on a fixed fee, hourly rate, a percentage of benefits recovered, or a combination of such bases.  Factors for consideration in determining whether fees are reasonable include: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of the review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e).

Fees which do not exceed 20 percent of any past-due benefits awarded as defined in paragraph (h)(3) of this section shall be presumed to be reasonable.  Fees which exceed 33 1/3 percent of any past-due benefits awarded shall be presumed to be unreasonable.  These presumptions may be rebutted through an examination of the factors in paragraph (e) of this section establishing that there is clear and convincing evidence that a fee which does not exceed 20 percent of any past-due benefits awarded is not reasonable or that a fee which exceeds 33 1/3 percent is reasonable in a specific circumstance.  38 C.F.R. § 14.636(f).  

In cases in which a NOD is filed before June 19, 2007, agents and attorneys may charge fees only for services provided after both a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and the agent or attorney was retained not later than 1 year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2).

The Veteran retained the appellant's services in April 2009 in conjunction with his claim for service connection for prostate cancer.  Among other provisions, the fee agreement, which was signed by both parties, indicates that if the Veteran's "claim is favorably decided, after a notice of disagreement is filed with respect to this or any portion of this claim, I will pay my attorney a fee equal to 20% of the past due benefits resulting from my claim(s)."

At that time, the Veteran's appeal had already been perfected, with a notice of disagreement having been filed in June 2004.  The appellant appeared with the Veteran for his hearing before the Board in November 2009.  In February 2010, the Board granted service connection for prostate cancer.  In March 2010, the RO issued a rating decision implementing the grant of service connection and assigning a disability evaluation.  Regarding attorney fees, in May 2010 the RO found that a NOD was filed prior to June 2007 and that a valid fee agreement was properly filed.  A fee in the amount of $152.32 was withheld from the Veteran's award for possible payment.  However, because a previous final Board decision had not been promulgated with respect to the issue on appeal, fees were not warranted per 38 C.F.R. § 14.636(c)(2).  The appellant does not dispute this finding.  See Hearing Transcript, page 4.

In addition to notifying the appellant of the denial of fees in May 2010, the RO also mailed the Veteran and the appellant the May 2010 decision letter with a copy of the March 2010 rating decision.  In the May 2010 letter, the RO explained the monthly award and calculation of benefits, including past due benefits.  Notably, the RO calculated retirement pay for the entire pendency of the claim, which resulted in an off-set of VA disability benefits from 2003 since veterans cannot receive both retirement pay and VA compensation at the same time.  However, on May 13, 2010, the Veteran contacted the RO via telephone and asked the RO to review his account because he did not start receiving retirement pay until 2007 when he turned 60 years old.  See VA Form 21-0820, Report of General Information, dated May 13, 2010.

In August 2010, the appellant submitted a written NOD with the May 2010 calculation of retroactive benefits on the Veteran's behalf.  The appellant reiterated that the Veteran did not start receiving retired pay until he turned 60 years old in 2007.  The appellant asked the RO to recalculate the benefits.  Subsequently, the RO recalculated the benefits with the appropriate retirement date.  As a result of the recalculation, the Veteran's past due benefits increased and the RO withheld $14,676.81 for possible payment of fees.  

In November 2010, the RO denied entitlement to attorney fees in the amount of $14,676.81.  The appellant has appealed this determination.

The appellant argues that he is entitled to attorney fees based on the August 2010 notice of disagreement regarding the calculation of the Veteran's retroactive benefits.  During his hearing before the Board, the appellant stated that the RO's issuance of the rating decision effectuating service connection is a decision on a claim by an AOJ.  Thus, once the NOD was filed, the filing triggered his entitlement to attorney fees.  He testified that he and the Veteran had a valid withholding fee agreement with a 20 percent contingent fee, which by law is presumed reasonable.  He indicated that prior to filing the written NOD; the Veteran told him that he would take care of the matter.  However, the Veteran contacted him in June 2010 and asked him to file the NOD since corrective action had not been taken.  The appellant stated that he had conversations with the Veteran regarding the calculations and had spent time researching the matter before filing the NOD.  He further argued that if he had not filed a NOD within the one year period, the Veteran may have lost his opportunity to recover benefits lost due to miscalculation.

In his written argument, the appellant stated that the requested fees are reasonable because he spent time reviewing the May 2010 rating decision for appropriateness, researched the laws applicable to dual receipt of retirement pay and compensation benefits, and had conversations with the Veteran about the calculation of benefits.  He also spent time drafting and filing the NOD.  The appellant also argued that the fees are reasonable because of the complexity of the case and level of skill and competence required to provide services.  Regarding the amount of time spent on the matter, he stated that while he spent 2.5 to 3 hours on the case, the agreed fee to be paid was 20 percent of total past-due benefits and that the Veteran would not have received the proper past-due benefit of $74,762.20 had the NOD not been filed.

The appellant further stated that the fees are reasonable because of the result he achieved and the level of review to which the claim was taken and the level of review at which he was retained.  He further indicated that his rates are normal and in some cases less than other representatives providing similar services.  Finally, he argued that by law, his fees are contingent and presumed reasonable.

The Veteran submitted argument against the award of attorney fees.  In his September 2011 letter, the Veteran indicated that the recalculation of retroactive benefits was triggered by his telephone call to the RO in May 2010.  He argued that the written NOD submitted in August 2010 merely reiterated the information he provided to the RO in the telephone call.

First, the Board finds the appellant and Veteran had a valid fee agreement, which was signed by both parties in April 2009, and which provided for a contingency fee of 20 percent of past-due benefits awarded.  

Second, the Board finds that the March 2010 rating decision, which was mailed in May 2010, is an original decision by the AOJ because, while it implemented the Board's grant of service connection, it also included the assignment of a disability rating and effective date.  The Board made no findings regarding the amount of compensation due the Veteran.  Thus, to the extent that the March 2010 rating decision assigned a disability evaluation and effective date, the decision was appealable.  As such, the NOD filed in August 2010 triggered the appellant's entitlement to attorney fees.

However, while the appellant argues that his 20 percent contingency fee is reasonable in this instance, the Board finds that it is not.  As noted in 38 C.F.R. § 14.363(f), the presumption of reasonableness may be rebutted through an examination of the factors in paragraph (e).  Here, the Board finds there is clear and convincing evidence that the 20 percent contingency fee is not reasonable.

First, regarding the extent and type of services the appellant performed, the Board observes that the Veteran filed an informal NOD regarding the calculation of his retroactive benefits via telephone in May 2010.  He asked for a review of his account because he did not start receiving retired pay until 2007.  The August 2010 written NOD supplied by the appellant was duplicative and supplied no additional information.  Thus, the appellant did not provide additional services as an informal NOD had already been of record.  

Second, regarding complexity of the case and skill and competence required, while the appellant argues that the issue of calculation of benefits is complex and that he had to conduct research on this matter, his NOD does not exhibit such research.  

In fact, the written NOD reiterates the information the Veteran provided via telephone in May 2010.  

The appellant did not provide calculations or cite to regulations or case law in the NOD.  The Board points out that the May 2010 notification letter sent to the appellant and Veteran regarding the Veteran's entitlement to compensation for prostate cancer explained that the Veteran could not receive both retirement pay and full VA compensation at the same time.  The letter explained that his retroactive benefits had been adjusted for retirement pay.  The RO calculated the off-set as of the date of claim in 2003.  However, the Veteran did not start receiving retirement pay until 2007.  This is not a complex matter.  It involves an error in calculation based on a wrong date and the Veteran pointed out the error to the RO in May 2010.

Further weighing against a finding that the fees are reasonable is the time the appellant spent on the claim.  In his written argument, the appellant stated that he spent 2.5 to 3 hours on this matter.  While the appellant points out that the fee agreement was contingent and that he should be paid regardless of whether he spent 3 or 300 hours on the case, the Board finds that in light of the lack of skill and complexity required in this case, an hourly rate of approximately $4,892 for 3 hours of work is unacceptable.

Based on the foregoing, the Board finds attorney fees at the 20 percent rate in the calculated amount of $14,676.81 resulting from the recalculation of past-due benefits for the award of service connection for prostate cancer are not reasonable.  The appeal is denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Veteran was afforded an opportunity to testify before a Veterans Law Judge in October 2016.  The Board finds that no further action is necessary here under VA's duties to notify and assist.

ORDER

The appeal is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


